Citation Nr: 0207475	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  97-10 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE


Entitlement to an increased evaluation for chronic 
prostatitis with urethral stricture, currently evaluated as 
20 percent disabling.



ATTORNEY FOR THE BOARD


D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
February 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that denied the veteran's claim for an 
increased evaluation for chronic prostatitis with urethral 
stricture.  

This case was previously before the Board in March 1999 and 
March 2001 at which times the issue was remanded for 
additional development.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2. The veteran's chronic prostatitis with urethral stricture 
is manifested by changing of absorbent pads at least two 
times a day.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent for chronic 
prostatitis with urethral stricture have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.115a, 
4.115b, Diagnostic Code 7518 (2001). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The RO has not yet considered the issue at hand in light of 
the above-noted change in law.  Nonetheless, the Board 
determines that the law does not preclude the Board from 
proceeding to adjudicate the claim without first remanding 
the claim to the RO, as the requirements of the new laws have 
essentially been satisfied.  In this regard, the Board notes 
that as evidenced by the February 1997 statement of the case 
and supplemental statements of the case dated in December 
1999, August 2001, and March 2002, the veteran has been given 
notice of the pertinent laws and regulations governing his 
claim and the reasons for the denial of his claim.  Hence, he 
has been provided notice of the information and evidence 
necessary to substantiate the increased rating claim, and has 
been afforded ample opportunity to submit such information 
and evidence.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
identified.  Moreover, the veteran has undergone VA 
examinations in connection with the claim.  There is no 
indication that there is additional, pertinent evidence 
outstanding that is necessary for a fair adjudication of the 
issue.  In the Board's view the development and notification 
undertaken by the RO meets the requirements of the VCAA and 
indicates there is no reasonable possibility that any further 
assistance would aid the veteran in substantiating his claim.  
38 U.S.C.A. § 5103A.  Under these circumstances the Board 
finds that the veteran is not prejudiced by the Board's 
consideration of the claim, at this juncture, without first 
remanding them to RO for explicit VCAA consideration.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Factual Background

Service connection was established in a February 1968 rating 
decision based on evidence contained in service medical 
records and postservice medical records.  A 10 percent 
evaluation was assigned based on the severity of the disorder 
at that time.

In June 1996, the veteran filed a claim for an increased 
evaluation for his service-connected chronic prostatitis with 
urethral stricture.

An August 1996 VA examination report indicated the veteran 
was in the recovery phase of  function from a radical 
retropubic prostatectomy.  He was still incontinent of urine 
and had some urinating besides leakage.  Urination was not 
painful, and there was an occasional post void sense of 
incomplete emptying.

November 1997 progress notes from VA Medical Center (VAMC) in 
Boston, Massachusetts indicated the veteran complained of 
increased incontinence due to a cold that had been ongoing 
for one month.

The veteran underwent a VA examination in September 1999 that 
indicated he had dribbling and incontinence while walking, 
but otherwise could urinate freely.  There was no pain, 
burning, or hesitancy with urination.  Due to incontinence, 
he used two absorbency pads within a 24 hour period.

Medical records from the Boston VAMC included progress notes 
in September 1999 that noted the need for 1-2 pads during a 
24 hour period for incontinence.  He had a good stream with 
no hesitancy.  An October 1999 history and physical 
examination report that showed he complained of using 1-2 
pads a day due to incontinence.  An operative report dated 
later that month showed he underwent a transurethral collagen 
injection to incontinence/stress urinary.  In May 2000, the 
veteran reported that he continued to be incontinent, mostly 
with straining, lifting, and coughing, but did report 
improvement in that he only needed one pad per day as opposed 
to the two pads per day prior to the procedure.  Progress 
notes dated in October 2000 indicated that the collagen 
injection had not been successful.

A VA examination report dated in July 2001 shows the veteran 
indicated that he urinated every hour during the day and 
three or four times at night.  He had a burning sensation 
when there was blood in his urine, which occurred three or 
four times a year.  He wore absorbent pads that he changed 
twice a day.  He had no problems starting urination, but did 
have a weak flow and incontinence of urine.

August 2001 progress notes from the Boston VAMC indicated 
that the veteran used two to three pads a day.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7. 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
38 C.F.R. § 4.20 (2001).

At present, the veteran's prostatitis with urethral stricture 
is evaluated as 20 percent disabling.  Under 38 C.F.R. 
§ 4.115b, stricture of the urethra, the disability is to be 
evaluated as voiding dysfunction.  

Voiding dysfunction requires rating the particular condition 
as urine leakage, frequency, or obstructed voiding.  
Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence is rated as 
follows: a 20 percent evaluation is warranted when the use of 
absorbent materials are required that must be changed less 
than two times per day.  The requirement of absorbent 
materials that must be changed two to four times per day 
warrants a 40 percent evaluation.  The requirement of the use 
of an appliance or the wearing of absorbent materials that 
must be changed more than four times a day warrants a 60 
percent evaluation.

The July 2001 VA examination report indicated the veteran 
changed his absorbent pads twice a day.  Boston VAMC records 
dated in August 2001 indicated the veteran wore two to three 
pad a day, which would indicate he changed his pads one to 
two times a day.  Since the evidence suggests that the 
veteran's disability at times meets the criteria for a 20 
percent and a 40 percent evaluation, a reasonable doubt 
exists as to the appropriate evaluation.  Under these 
circumstances, such doubt will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2001).  Based on the 
foregoing, the veteran's prostatitis with urethral stricture 
warrants a 40 percent evaluation.


ORDER

Entitlement to an evaluation of 40 percent is granted for 
prostatitis with urethral stricture, subject to the 
provisions governing the award of monetary benefits.



		
LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

